DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 7, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nique et al., U. S. Patent Application Publication 2019/0162292.

	Nique et al. shows a portion of a planetary gearbox 100 in figures 2 and 3 and an embodiment of a planet gear of the gearbox in figure 14, with features of the planet gear pointed out in figure 6.
	A sun gear 3 is configured to rotate ([0091], line 11) about a rotational axis 11 of the planetary gearbox 100, the rotational axis 11 defining an axial direction of the planetary gearbox.
	A plurality of planet gears 4 are driven by the sun gear.  Each planet gear comprises an inner bore 49, an axially forward face side 42, and an axially rearward face side 41.
	The gearbox comprises a ring gear 5, the planet gears 4 meshing with the ring gear 4.
	A plurality of journal bearing pins 6 are each located in an inner bore 49 of one of the planet gears 4.  In each case a journal bearing pin 6 and a planet gear 4 form a journal bearing ([0099], lines 1-5).
	At its axially forward face side 42 and at its axially rearward face side 41, each planet gear 4 forms a recess 401 (generically 401, 408 in fig. 14) that extends towards a mid-plane 120 of the planet gear 4.
	As shown in figure 14, the planet gear 4 forms a protrusion at its axially forward face side 42 and at its axially rearward face side 41 where, on each face, the inner shell including inner shell surface 44 extends axially beyond the outer shell including toothing 45.  The protrusion has an axial extent and a radial extent, wherein the radial extent is limited at the respective face side to the area between the planet gear inner bore 49 and the radial inner limit 48 of the respective recess 401/408 in the planet gear 4.  The protrusion, by extending axially from abutment surface area 62 of the journal bearing pin 6 (fig. 16), is configured to provide for a flow path for oil emerging from the journal bearing that guides the oil away from the journal bearing in a direction having an axial component.
(claim 1)

	The protrusion has a radially inner underside (continuous with surface 44), a radially outer top side (continuous with surface 48), and an axially outer end 412 forming a transition between the underside and the top side.  The underside (44) of the protrusion provides for an initial flow path of the oil emerging from the journal bearing.
(claim 2)

	The axially outer end 412 of the protrusion forms an oil separation edge where the axially outer end 412 meets the radially outer top side (48) for separating oil from the planet gear 4.
(claim 7)

	The recess 401/408 at the axially forward face side 42 and the recess at the axially rearward face side 41 comprises a radially outer surface that is inclined at an angle β larger than 0o with respect to the axial direction.  Though the embodiment of figure 14 is shown with an angle of 0o, the last sentence of paragraph [0122] discloses the angle may be in the range between 0o and 45o (“the features of the individual described exemplary embodiments of the invention can be combined with each other in different combinations.” [0195]).
(claim 16)

	The protrusion extends over 360o in the circumferential direction of the planet gear.
(claim 17)

	Figure 1 shows a gas turbine engine 10.	An engine core comprises a turbine 18, 19; a compressor 15, 16; and a core shaft connecting the turbine to the compressor (“Via shaft device, the high-pressure turbine 18 and the medium-pressure turbine 19 respectively drive the high-pressure compressor 16 and the medium-pressure compressor 15.” [0091]).
	A fan 13 is located upstream of the engine core, the fan 13 comprising a plurality of fan blades.
	A planetary gearbox 100 of claim 1 receives an input from the core shaft and outputs drive to the fan 13 so as to drive the fan 13 at a lower rotational speed than the core shaft (“Here, the gear 100 is embodied as a reduction gear which reduces the rotational speed of the fan stage 13 as compared to the medium-pressure compressor 15…” [0091]).
(claim 18)


Allowable Subject Matter

Claims 3-6, and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 8,820,478 (Gauthier et al.) September 2014 - planet gear has a recess in each of the forward and rearward faces, with protrusions.

EP 3 290 751 (Meyer) March 2018 - (fig. 6) a journal of a planet gear journal bearing provides a flow path for oil emerging from the bearing, guiding the oil away from the bearing in a direction with an axial component.

U. S. Patent 10,767,755 (Nique et al.) September 2020 - in a gas turbine engine, "at its two face sides 41, 42, the planet gear 4 forms respectively one recess 401 that extends from the face side 41, 42 substantially in the axial direction (or starting from the face side 41 counter to the axial direction) into the interior space of the planet gear 4."

DE 20 2020 104 952 (Rolls-Royce Deutchland) September 2020 - a journal of a gas turbine engine planet gear journal bearing includes radially outward and inward extending projections that control lubricant flow.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659